department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date no third party contacts uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s based on the facts and information submitted you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations you filed a certificate of organization creating an llc on date the document you submitted neither limited your purposes nor dedicated your assets to an exempt_purpose as required by sec_1_501_c_3_-1 of the regulations you are not operated exclusively for an exempt_purpose as required by sec_1 c -1 a and c -1 c of the regulations moreover you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals as required by sec_1_501_c_3_-1 of the regulations you have not established that you serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 of the code because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number d w o d u u h tax_exempt_and_government_entities_division date date legend animal rescue animal rescue llc o q o i s internet site date date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you animal rescue are a canine rescue and rehabilitation organization your mission is to improve the life of canines by rescuing and ministering to the indigent canine population providing shelter love and medical_care for your canines until they find a loving home promoting responsible pet ownership providing ongoing adoption support services to ensure a lifetime commitment from pet owners eliminating animal cruelty through education helping to reduce animal over-population with low cost spay neuter referral programs and fostering a respect for all living creatures you accept owner relinquishments and help canine owners find their canines a new home you provided an internet advertisement from a person looking for a new home for their canine as an example of an owner relinquishment you have adoption days at various locations in your community and place adoption notices in various newspapers and the internet your website has pictures of canines and other animals that are eligible for adoption your website also has pictures of canines that have been adopted from you and states that you have rescued canines this year you also have a question submission form on your website for individuals to submit questions you have a holiday mailing and your website has pictures depicting various fundraising events including a pictures with santa paws event a pet food pantry event a dog wash and a picnic you have not provided a copy of your organizing document you do not rely on the operation of state law for your dissolution provision you marked a box on your application stating that you have adopted bylaws however you did not attach a current copy of your bylaws showing date of adoption you marked a box on your application stating that that you are a corporation however you submitted what appears to be an application to establish a limited_liability_company in state this document does not have a date a purpose clause or a dissolution provision and includes the following language please confirm the following information is accurate before proceeding you did not submit a document that demonstrates the application was filed and approved by the appropriate state authorities you also provided a document from internet site tiled organization info that lists your name as animal rescue llc rather than animal rescue you marked a box on your application stating that you are not a successor to another organization however as part of your application you submitted the schedule that is used to report profit or loss from a business a schedule c profit or loss from business the schedule you submitted has the same name and employer d number ein as anima rescue the document you submitted titled business information states you were established on date which is more than two years before date the date you stated you were incorporated on your application several documents you provided indicate that you have owners the fact that you have owners is further evidenced by the schedule c you submitted that is used to report profit or loss from a business your application indicates that certain directors are also owners however you stated that your owners do not hold title to assets used by you in their own names owners are not personally responsible for liabilities incurred by you and that there are no benefits to being an owner because your initial application was incomplete we informed you that additional information over the signature of one of your officers was needed to help determine whether you are tax exempt though you sent in some information relating to this request no officer signed your response and you failed to provide the following a copy of your original articles of incorporation and if applicable any amendments to your articles of incorporation in chronological order with evidence that they have been properly filed with your state a current copy of your bylaws showing the date of adoption a detailed narrative description of your past present and planned activities a description of each program that provides goods services or funds to individuals a description of each program that provides goods services or funds to organizations an explanation of how you limit the provision of goods services or funds to a specific individual or group of specific individuals and how recipients are selected for each program a description of the following fundraising programs you do or will conduct email solicitations personal solicitations government grant solicitations and accepting donations on your website an itemized list of unclassified expenses for the current_year and the prior tax years listed in part x explanations of the noted discrepancies relating to the date you were formed a response to whether there are any other co-owners of your organization and a complete copy of the loan agreement you submitted and an explanation of the purpose of the document law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable purposes or for the prevention of cruelty to children or animals and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it is not exempt if an organization fails to meet either the organizational_test or the sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization must in order to establish its exemption submit a detailed statement of its proposed activities with and as a part of its application_for exemption sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization may be exempt as an organization described in sec_501 of the code if exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g the prevention of cruelty to children or animals it is organized and operated sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_2010_9 r b in sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court found that the actual purposes displayed in the administrative record if the petitioner had evidence that contradicted these findings it supported the service’s denial should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant new dynamics fed cl pincite ohio disability association v commissioner tcmemo_2009_261 held that the taxpayer’s responses to service requests for additional information failed to supplement the initial application or clarify its purposes and activities and that the generalizations did not provide sufficient detail to determine that it would be operated exclusively for exempt purposes therefore the service was justified in denying exempt status rationale sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations you have failed both tests procedural issues in order to establish its exemption an organization must submit a detailed statement of its proposed activities with and as a part of its application_for exemption see sec_1 c - b v of the regulations you failed to provide a detailed narrative of your past present and future activities you also failed to provide the following items that are material to a determination of whether you satisfy the standards for exempt status a copy of your original articles of incorporation and if applicable any amendments to your articles of incorporation in chronological order with evidence that they have been properly filed with your state a current copy of your bylaws showing the date of adoption a description of each program that provides goods services or funds to individuals a description of each program that provides goods services or funds to organizations an explanation of how you limit the provision of goods services or funds to a specific individual or group of specific individuals and how recipients are selected for each program a description of the following fundraising programs you do or will conduct email solicitations personal solicitations government grant solicitations and accepting donations on your website an itemized list of unclassified expenses for the current_year and the prior tax years listed in part ix explanations of the noted discrepancies relating to the date you were formed a response to whether there are any other co-owners of your organization and a complete copy of the loan agreement you submitted and an explanation of the purpose of the document in addition you provided several documents that were not requested the unrequested documents contain contradictory information relating to the date you were formed and your entity classification whether you are an llc or a corporation llcs may qualify for exemption under sec_501 of the code if certain conditions are present and they otherwise qualify for exemption the irs has statutory and regulatory authority to inquire about an applicant's proposed activities and other subjects material to its determination of whether the applicant meets the standards for exempt status revproc_2009_9 despite our request you failed to respond to questions that are material to a determination of whether you satisfy the standards for exempt status accordingly gaps in the administrative record may be resolved against you see revproc_2009_9 sec_4 new dynamics supra and ohio disability association supra organizational_test to satisfy the c organizational_test an organization must establish that it is organized for exempt purposes which requires a valid purpose clause and a valid dissolution provision purpose clause you are required to establish that you have a valid purpose clause an organization has a valid purpose clause only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations since you did not provide a copy of your organizing document we could not determine whether your organizing document contains language that meets the requirements of sec_1_501_c_3_-1 of the regulations therefore you did not establish that you have a valid purpose clause dissolution clause you are required to establish that you have a valid dissolution clause an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 of the regulations since you did not provide a copy of your organizing document and you are not relying on the operation of state law we could not determine whether your assets are dedicated to an exempt_purpose therefore you did not establish that you have a valid dissolution provision you did not establish that you have a valid purpose clause or a valid dissolution provision accordingly you have failed to establish that you are organized for exempt purposes operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations failure to establish that you are operated exclusively for an exempt_purpose to establish that you are operated exclusively for an exempt_purpose you must demonstrate that you engage primarily in activities that accomplish one or more exempt purposes and no more than an insubstantial part of your activities are in furtherance of a non- exempt_purpose sec_1_501_c_3_-1 of the regulations though the prevention of cruelty to animals is an exempt_purpose you have not shown that you engage primarily in activities that accomplish this purpose or another exempt_purpose see sec_1_501_c_3_-1 of the regulations as discussed above you did not provide a narrative description of your activities or a description of each program that provides goods services or funds to individuals or organizations we do not know what activities you will conduct how you are governed where you locate the canines and other animals who cares for the canines and other animals how long the canines and other animals are cared for or how you find permanent homes for the animals as a result we are not able to conclude that you engage primarily in activities that accomplish an exempt_purpose additionally you have not established that no more than an insubstantial part of your activities are in furtherance of a non-exempt purpose because you did not provide a description of your activities we do not know whether a substantial part of your activities are in furtherance of a non-exempt purpose therefore we are not able to conclude that no more than an insubstantial part of your activities are in furtherance of a non-exempt purpose because you failed to provide a narrative description of your activities we do not have a clear understanding of your activities accordingly we could not determine whether you are operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations the gaps in the administrative record indentified above are resolved against you see revproc_2009_9 sec_4 new dynamics supra and ohio disability association supra therefore you did not establish that you engage primarily in activities that accomplish one or more exempt purposes and no more than an insubstantial part of your activities are in furtherance of a non-exempt purpose inurement charitable organizations cannot be operated to benefit insiders such as officers or directors the code and regulations provide that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations the words private shareholder or individuals as used in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 of the regulations a number of items in your application raise the possibility that charitable assets will be shared with persons having a personal and private interest in your activities you stated that you reimburse hotel costs yet did not respond to our request to explain why your lack of a response leaves open the possibility that you are paying for travel costs that were not incurred to further your exempt purposes you stated that you have unclassified expenses but failed to provide an itemized list this raises several concerns including whether you are giving money to insiders rather than merely reimbursing them for expenses they incurred to further your exempt purposes you also stated that you limit the provision of goods services or funds to a specific individual or group of specific individuals this raises the possibility that only private shareholders or individuals are entitled to receive benefits in the form of adoption services additionally you attached part of a loan document to your application that was signed by individuals you identified as owners your lack of an explanation leaves open the possibility that you are assuming the liabilities of private individuals a number of items in your application create an implication that charitable assets will be in diverted to insiders several of the documents you submitted state that you have owners addition you attached a form_1040 schedule c to your application these documents create an implication that charitable assets will inure in whole or in part to the benefit of private shareholders or individuals the only information you provided that disputes this implication is your response that there are no benefits to being an owner you did not address or respond to several questions concerning issues related to inurement accordingly you failed to establish that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals thus you are not operated exclusively for one or more exempt purposes commerciality an organization fails to meet the operational_test if it is organized for substantial private and commercial purposes and operates in a manner that a private commercial entity operates see 283_fsupp2d_58 d d c caring for animals is not exclusively an exempt_purpose as your previous operations demonstrate caring for animals can be a private commercial enterprise to demonstrate that you do not currently operate as a private commercial entity moreover you did not respond to our request you did not respond to our request to submit documents showing how you are governed however your application states that certain directors are also owners this raises several concerns including whether you are operating exclusively for an exempt_purpose your response to how fees are calculated was incomplete and leaves open the possibility that your pricing policies are similar to the pricing policies of a commercial enterprise your application suggests that you seek out owners who desire to relinquish their canines and under certain circumstances pay them a fee as such the circumstances under which you accept owner relinquishments also raises the possibility that you are operated in a commercial manner you did not demonstrate that you have ceased conducting your activities in a commercial manner as a result you failed to establish that you are operated exclusively for an exempt_purpose therefore you do not satisfy the c operational_test failure to establish that you are not organized or operated for a private interest charitable organizations must benefit a charitable_class rather than private individuals charitable organizations can generally be differentiated from commercial organizations by who benefits an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations thus even if an organization has many activities that further exempt purposes exemption may be precluded if it serves a private interest the regulations assign the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations specifically the regulations require the applicant organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations as discussed above you failed to provide a detailed narrative of your past present and future activities and you failed to provide the following items that are relevant to a determination of whether you meet public rather than private interests a description of each program that provides goods services or funds to individuals a description of each program that provides goods services or funds to organizations an explanation of how you limit the provision of goods services or funds to a specific individual or group of specific individuals limitation and how recipients are selected for each program an itemized list of unclassified expenses for the current_year and the prior tax years listed in part ix a response to whether there are any other co-owners of your organization and acomplete copy of the loan agreement you submitted and an explanation of the purpose of the document and an indication of whether you changed the date corresponding to either signature and if so an explanation why your omission prevents us from understanding what activities you plan to conduct who your owners are who is eligible to adopt canines and other animals what your expenses are who you are compensating and whether you have assumed or are planning to assume the loans of private individuals these questions are all germane to a finding that you serve a public rather than a private interest private benefit can involve benefits to anyone other than the intended recipients of the benefits conferred by the organization's exempt_activities benefits to non-charitable entities are permissible so long as they remain incidental to the accomplishment of your exempt purposes benefits that are incidental in one factual situation may not be incidental in another given the totality of the circumstances your application suggests that you seek out and pay a fee to individuals that are looking to find their canines and other animals a new home however you did not establish that paying pet owners for their animals and temporarily taking care of them until you can find them a new home is incidental to the accomplishment of your exempt purposes as discussed above a number of items in your application raise the possibility or create an implication that you are operated for the benefit of private interests the reimbursement of hotel costs limitation of goods services or funds to a specific individual or group of individuals and the loan document and form_1040 schedule c you submitted all raise the possibility that in regards to these items you either failed you are operated for the benefit of private interests to answer our questions failed to submit the documents requested or failed to explain the purpose of the unrequested documents therefore you did not demonstrate that you serve a public rather than a private interest conclusion based on the facts and information submitted you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations and your assets are not dedicated to an exempt_purpose as required by sec_1_501_c_3_-1 of the regulations you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you failed to demonstrate that you do not currently operate as a private commercial entity moreover you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals as required by sec_1_501_c_3_-1 of the regulations you have not established that you serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already for more information about representation see publication practice before the done so irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other maiters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations rulings agreements
